IN THE UNITED STATES DISTRICT COURT

 

FM

NUV 2 8 2018

Clerk, U S D'\strict Court

FOR THE DISTRICT OF MONTANA owner or Montana
BILLINGS DIVISION

Denbury Green Pipeline-Montana, LLC,
Plaintiff,

vs.

Easements and Rights of Way Across

Townshil) 7 South, Range 56 East
Section 21: NW4SW4, SZNW4,
NE4NW4, NW4NE4

Carter, County, Montana

Township 8 South, Range 56 East
Section 15: NW4NW4

Carter County, Montana

Township 8 South, Ragge 56 East
Section 10: WZSW4, NE4SW4, EZNW4,
NW4NE4

Carter County, Montana

The cook Ranch Trust, Lawrence
Giacommetto, Robert Giacommetto,

and Unknown Owners,

Defendants.

 

 

B§l\`\ng$

CV 18-104-BLG-SPW-TJC

ORDER

Upon the parties’ Joint Stipulation for Dismissal With Prejudice (Doc. 18),

l

by and between their counsel of record,
IT IS HEREBY ORDERED that the above-entitled cause is DISMISSED
WITH PRE]UDICE, With each party to bear their own costs and attorneys’ fees.
DATED this £U§OfNovember, 2018.

bcsz

/SUSAN P. WATTERS
U. S. DISTRICT JUDGE

